Citation Nr: 0618723	
Decision Date: 06/26/06    Archive Date: 06/30/06

DOCKET NO.  04-37 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of death of 
the veteran.  

ATTORNEY FOR THE BOARD

C. Palmer, Associate Counsel


INTRODUCTION

The veteran had recognized active service in the Philippine 
Commonwealth Army from December 1941 to January 1943 and from 
December 1945 to January 1946.  The veteran was a prisoner of 
war from May 17, 1942 to January 20, 1943.   The appellant is 
the veteran's surviving spouse.    

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines.  

The record reflects that the appellant submitted additional 
evidence after receiving notice of the July 2003 rating 
decision and the RO continued denial of her claim in a second 
rating decision dated in January 2004.  The appellant 
subsequently requested that her claim be reconsidered and the 
RO again denied the appellant's claim in an April 2004 rating 
decision.    


FINDINGS OF FACT

1.  The appellant has been notified of the evidence necessary 
to substantiate her claim, and all relevant evidence 
necessary for an equitable disposition of this appeal has 
been obtained. 

2.  The veteran died on February [redacted], 2003.  The death 
certificate identified the immediate cause of death as 
sepsis, bacterial.  

3.  The veteran was not service-connected for any disability 
during his lifetime.

4.  The competent medical evidence of record does not show 
that the bacterial sepsis was manifested in service or was 
otherwise related to service.  Additionally, bacterial sepsis 
is not a presumptive disease specific to former prisoners of 
war under 38 C.F.R. § 3.309(c).  





CONCLUSION OF LAW

The cause of the veteran's death was not incurred as a result 
of a service-connected disability or other incident of 
service.  38 U.S.C.A. §§ 1110, 1310, 5103, 5103A (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.159, 3.301, 3.303, 3.312 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2005); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his or her possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board finds that VA has fulfilled its duty to notify.  In 
correspondence dated in May 2003, the RO apprised the 
appellant of the information and evidence necessary to 
substantiate her claim, which information and evidence that 
she was to provide, and which information and evidence that 
VA will attempt to obtain on her behalf.  Quartuccio, 16 Vet. 
App. at 187.  The RO advised the appellant of what the 
evidence must show to establish entitlement to Dependency and 
Indemnity Compensation (DIC) benefits.  The RO also asked the 
appellant to send a copy of the death certificate of the 
veteran's first wife, a copy of the death certificate of the 
appellant's first husband, a statement from the physician who 
signed the veteran's death certificate that included the 
bases, reason, and rationale for identifying the cause of 
death, and all treatment records pertaining to the veteran's 
cause of death from the earliest date following service 
discharge.  The RO further requested that the appellant send 
the information and evidence within 30 days of the date of 
the letter.  In addition, the RO advised the appellant that 
she may lose money if she took more than one year to submit 
such evidence and her claim was later granted because VA 
would not be able to pay her back to the date she filed the 
claim.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006) (holding that the VCAA notice requirements include the 
element of effective date).  Thus, the appellant was 
essentially asked to provide any evidence in her possession 
that pertained to the claim.  38 C.F.R. § 3.159 (b)(1) 
(2005).

The Board notes that the appellant was improperly advised 
that she needed to submit new and material evidence in order 
to reopen her claim in a March 2004 follow-up duty to assist 
letter; however, there is no harm to the appellant because 
her claim has been considered by the RO and the Board as an 
original claim for service-connected death benefits.

Furthermore, the RO provided the veteran with a copy of the 
rating decisions dated in July 2003, January 2004, and April 
2004, the July 2004 Statement of the Case (SOC), and the 
Supplemental Statements of the Case (SSOC) dated in August 
2004, November 2004, and April 2005, which included a 
discussion of the facts of the claim, notification of the 
basis of the decision, and a summary of the evidence 
considered to reach the decision.  The July 2004 SOC provided 
the appellant with notice of all the laws and regulations 
pertinent to her claim.  Therefore, the Board concludes that 
the requirements of the notice provisions of the VCAA have 
been met, and there is no outstanding duty to inform the 
appellant that any additional information or evidence is 
needed.  Quartuccio, 16 Vet. App. at 187.  

In regard to VA's duty to assist, the Board observes that the 
record does not indicate that the appellant has made the RO 
or the Board aware of any outstanding evidence relevant to 
her appeal that needs to be obtained.  Based on the 
foregoing, the Board finds that all relevant facts have been 
properly and sufficiently developed in this appeal and no 
further development is required to comply with the duty to 
assist the appellant in developing the facts pertinent to her 
claim.  Accordingly, the Board will proceed with appellate 
review.  


II.	Legal Criteria

Dependency and Indemnity Compensation (DIC) benefits are 
payable to the surviving spouse of a veteran if the veteran 
died from a service-connected or compensable disability.  38 
U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.5 (2005).  In the 
present case, the Board notes that the veteran pursued 
multiple service connection claims, was not awarded service 
connection for any disability during his lifetime.  

In order to establish service connection for the cause of 
death, there must be (1) evidence of death; (2) evidence of 
in-service incurrence or aggravation of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and death.  Hickson v. West, 12 
Vet. App. 247, 253 (1999).  

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2005).  As a general matter, service connection for a 
disability on the basis of the merits of such claim requires 
(1) the existence of a current disability; (2) the existence 
of the disease or injury in service, and; (3) a relationship 
or nexus between the current disability and any injury or 
disease during service.  Cuevas v. Principi, 3 Vet. App. 542 
(1992).  

If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of symptoms 
after service is required for service connection.  38 C.F.R. 
§ 3.303(b) (2005).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2005).  Where a veteran served continuously for 
ninety (90) days or more during a period of war, or during 
peacetime service after December 31, 1946, and arthritis or 
other organic diseases of the nervous system become manifest 
to a degree of 10 percent or more within one year from date 
of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2005).  This presumption is rebuttable by 
affirmative evidence to the contrary.  Id.    

The record reflects that the veteran was a prisoner of war 
from May 1942 to January 1943.  The Board notes that if a 
veteran is: (1) a former prisoner of war and; (2) as such was 
interned or detained for not less than 30 days, any of the 
presumptive diseases listed under 38 C.F.R. § 3.309(c) as 
specific to former prisoners of war such as avitaminosis, 
post-traumatic osteoarthritis, and peripheral neuropathy 
except where directly related to infectious causes shall be 
service-connected if manifest to a degree of 10 percent or 
more at any time after discharge or release from active 
military, naval, or air service even though there is no 
record of such disease during service.  38 U.S.C.A. § 1112(b) 
(West 2002); 38 C.F.R. § 3.309(c) (2005).

Where the determinative issue involves a medical diagnosis or 
causation, competent medical evidence is required.  Grottveit 
v. Brown, 5 Vet. App. 91 (1993).  This burden typically 
cannot be met by lay testimony because lay persons are not 
competent to offer medical opinions.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  However, lay persons can 
provide an eye-witness account of a veteran's visible 
symptoms.  See, e.g., Caldwell v. Derwinski, 1 Vet. App. 466, 
469 (1991) (competent lay evidence concerning manifestations 
of a disease may form the basis for an award of service 
connection where a claimant develops a chronic disease within 
a presumptive period but has no in-service diagnosis of such 
disease).  


III.	Analysis

The appellant essentially contends that the veteran 
contracted multiple recurring illnesses when he was a 
prisoner of war during World War II that ultimately led to 
his death.  She seeks entitlement to death benefits as his 
surviving spouse.  

The Board notes that evidence of the veteran's death is of 
record.  Specifically, the veteran's death certificate notes 
that he died in February 2003 and lists bacterial sepsis as 
the immediate cause of death.  Thus, the first criterion 
necessary to establish service connection for the veteran's 
cause of death has been satisfied.

In regard to the third criterion requiring medical evidence 
of a nexus between the claimed in-service disease or injury 
and death, the Board further observes that the municipal 
health officer who signed the veteran's death certificate 
(R.L.B.P., M.D.) wrote in an October 2003 letter that the 
veteran's primary cause of death was due to disability 
incurred while he was in active service.  He noted that a 
medical certificate dated in March 1990 showed that the 
veteran had been suffering from rheumatism, which was 
connected to constant trauma to the joint probably during his 
service in World War II and as a prisoner of war during that 
time.  He further explained that bacterial sepsis was due to 
untreated septic arthritis and may be traced to untreated 
joint disease like rheumatism and its symptoms such as 
peripheral neuropathy and polyneuritis confirmed by medical 
certificates dated in July 1986 and February 1990, 
respectively. 

Nonetheless, the Board finds that the favorable opinion 
offered by Dr. R.L.B.P. is merely speculative and is not 
supported by the competent medical evidence of record.  See 
Bloom v. West, 12 Vet. App. 185, 187 (1999) (explaining that 
a medical opinion based on speculation, without supporting 
clinical data or other rationale, does not provide the 
required degree of medical certainty.)  Specifically, Dr. 
R.L.B.P.'s conclusion that the veteran "probably" sustained 
constant trauma to the joint during his service and that 
septic arthritis "may" be traced to untreated joint disease 
was admittedly based solely on the appellant's report of the 
veteran's service.  The Board notes, however, that the 
veteran's service medical records show no complaints, 
findings, or treatment of a joint disease.  In his July 1983 
affidavit, the veteran noted that he received medical 
treatment for malaria during service but made no mention of 
joint pain or disease at that time.  Indeed, the veteran told 
the July 1986 VA examiner that his joint pains started in 
1984, which was approximately 38 years after service.  The 
veteran's report is supported by the medical evidence as the 
first clinical finding of a joint disease (i.e., hypertrophic 
degenerative disease, lumbar spine and sacroiliac joints) was 
noted in the July 1986 VA examination report, dated 40 years 
after his discharge from service.   

Although Dr. R.L.B.P. referenced medical records dated in 
July 1986 and February and March of 1990 showing diagnoses of 
peripheral neuropathy, rheumatism, and polyneuritis in 
support of his October 2003 conclusion, the VA neurologist 
found that the veteran demonstrated no evidence of 
polyneuritis or nervous system dysfunction and made no 
reference to rheumatism in April 1990.  The Board notes that 
subsequent treatment records dated in November 2002 and 
January 2003 note diagnoses of arthritis with peripheral 
neuritis and chronic arthritis, respectively; however, the 
hospital treatment records dated in February 2003, weeks 
before the veteran's death, show no treatment for a joint or 
neurological disease.  Rather, the admitting diagnosis is 
listed as senility.  

The Board also notes that the June 2003 cause of death 
summary previously submitted by Dr. R.L.B.P. further weakens 
his subsequent October 2003 opinion.  While Dr. R.L.B.P. 
indicated review of medical records and physicians' 
assessments of the veteran at that time, he did not reference 
the veteran's military service when he concluded that the 
veteran died of sepsis mainly caused by bacterial (septic) 
arthritis.  Moreover, Dr. R.L.B.P. explained that bacterial 
arthritis was a serious inflammatory arthritis that can lead 
to rapid joint destruction if untreated and that the 
veteran's arthritis was left untreated due to financial 
difficulty.  The Board particularly notes that Dr. R.L.B.P. 
specifically referenced a "rapid joint destruction" and did 
not suggest that the joint disease that led to the veteran's 
death had progressively degenerated over many years (e.g., 
since separation from service in 1946).  Based on the 
foregoing, the Board affords no probative weight to the 
October 2003 opinion relating the cause of the veteran's 
death to his active military service.  Id.    
 
The Board further notes that the veteran's cause of death, 
bacterial sepsis, is not an enumerated disease subject to 
presumptive service connection for chronic diseases under 
38 C.F.R. § 3.309(a) or diseases specific to former prisoners 
of war under 38 C.F.R. § 3.309(c).  

In further regard to the aforementioned presumptive diseases, 
the Board observes that Dr. R.L.B.P. noted in his June 2003 
statement that the veteran's bacterial sepsis was caused by 
bacterial arthritis; however, he also noted that he was 
unable to confirm that the veteran's blood cultures were 
positive for bacterial arthritis because of a deficient 
facility and determined the severity of the infection based 
on the veteran's high glucose level and high grade fever.  In 
any event, the medical evidence contains no findings of 
arthritis, including bacterial arthritis, within a year of 
the veteran's discharge.  There are also no clinical findings 
of post-traumatic osteoarthritis.  Additionally, the Board 
observes that Dr. R.L.B.P. indicated that the veteran was at 
high risk for bacterial arthritis due, in part, to 
avitaminosis in his June 2003 statement; however, it is 
unclear how he determined that the veteran had this disorder 
at the time of his death.  While there is a June 1989 
treatment record showing a vitamin deficiency, the April 1990 
VA examiner found no residual evidence of avitaminosis.  No 
subsequent clinical findings of avitaminosis are apparent.  
Furthermore, the Board recognizes that Dr. R.L.B.P. 
speculated that polyneuritis and peripheral neuropathy were 
symptoms of the veteran's underlying joint disease due to 
trauma sustained in service that contributed to his death in 
the October 2003 statement.  Although the November 2002 
private medical certificate includes a diagnosis of arthritis 
with peripheral neuritis, the February 2003 hospital records 
do not show that the veteran was treated for any neurological 
or joint disorder in the weeks before his death.  

Furthermore, the medical evidence does not otherwise show 
that the cause of the veteran's death is linked to his active 
military service.  The veteran's death certificate reveals 
that bacterial sepsis was the immediate cause of death; no 
antecedent or underlying cause was identified.  The Board 
observes that the only clinical finding of bacterial sepsis 
of record is noted in the veteran's death certificate.  A 
clinical finding of bacterial sepsis is not shown or 
referenced in the veteran's service medical records or in any 
treatment records dated after service.  The record further 
reveals that no examiner has offered a competent medical 
opinion supported by medical evidence relating the cause of 
the veteran's death to his active military service including 
as due to his prisoner of war experience.  

The Board observes that the appellant has repeatedly 
attributed the veteran's death to various illnesses that 
began during his military service including as due to his 
time as a prisoner of war.  The veteran's friend, S.P.T., 
also submitted an affidavit dated in January 2004 indicating 
that the veteran's illness was related to his active military 
service and prisoner of war experience.  Nonetheless, neither 
the appellant nor S.P.T. have the requisite medical expertise 
to offer competent medical opinions regarding medical 
diagnosis or causation of the veteran's death.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see also 38 
C.F.R. § 3.159(a)(1) (2005) (noting that competent medical 
evidence means evidence provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions).  

In sum, the medical evidence shows that the veteran died of 
bacterial sepsis; however, it does not additionally show that 
bacterial sepsis is related to the veteran's military service 
including his prisoner of war experience.  In addition, the 
favorable nexus opinion offered by Dr. R.L.B.P. is too 
speculative and is not supported by the medical evidence of 
record.  Based on the foregoing, the Board finds that a 
preponderance of the evidence weighs against the claim and an 
award of service connection for the veteran's cause of death 
is not warranted.  38 C.F.R. §§  3.303, 3.303, 3.309, 3.312 
(2005).

Under the provisions of 38 U.S.C.A. § 5107(b), the benefit of 
the doubt is to be resolved in the claimant's favor in cases 
where there is an approximate balance of positive and 
negative evidence in regard to a material issue.  As the 
preponderance of the evidence weighs against the appellant's 
claim, that doctrine is not applicable.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for the cause of death of 
the veteran is denied.  



____________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


